Citation Nr: 1021803	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-14 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for syringomyelia 
with decreased range of motion and muscle spasm of the neck, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an earlier effective date prior to January 
24, 2001, for the grant of a 20 percent evaluation for 
syringomyelia with decreased range of motion and muscle spasm 
of the neck.  

3.  Entitlement to special adaptive housing.

4.  Entitlement to a special home adaptation grant.

5.  Entitlement to an automobile and adaptive equipment.

6.  Entitlement to an earlier effective date prior to March 
27, 1997, for the grant of service connection for headaches 
due to trauma and resultant Arnold Chiari malformation, 
including on the basis of clear and unmistakable error (CUE) 
with regard to a June 1999 rating decision that assigned an 
effective date of March 27, 1997, for the award of service 
connection for this disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to 
December 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 2004 and April 
2005 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran appeared 
for a RO hearing before a Decision Review Officer in February 
2007, and a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO in April 2008.

The Veteran is presently rated 100 percent disabled for his 
multiple service-connected disabilities, and is also 
receiving special monthly compensation for loss of use of a 
creative organ.

The issues of entitlement to an increased evaluation for 
syringomyelia with decreased range of motion and muscle spasm 
of the neck, and entitlement to an earlier effective date 
prior to January 24, 2001, for the grant of an increased (20 
percent) evaluation for this disability, are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C., for further action.  


FINDINGS OF FACT

1.  The veteran does not have service-connected disabilities 
that have resulted in the loss or permanent loss of use of 
one or both feet or one or both hands, permanent impairment 
of vision of both eyes, or ankylosis of one or both knees or 
one or both hips.

2.  The veteran does not have service-connected disabilities 
that have resulted in the loss, or loss of use, of both lower 
extremities, or blindness in both eyes, or the loss of one 
lower extremity together with residuals of organic disease or 
injury that affects the functions of balance or propulsion, 
or loss of one lower extremity together with the loss or loss 
of use of one upper extremity that affects the functions of 
balance or propulsion.

3.  The veteran does not have a service connected vision 
disorder resulting in 5/200 vision or less in both eyes, or 
the anatomical loss or loss of use of both hands.

4.  In a final decision dated in September 1993, the RO 
denied the Veteran's original claim of entitlement to service 
connection for chronic headaches.

5.  In a final decision dated in March 1995, the RO denied 
the Veteran's application to reopen his claim for service 
connection for chronic headaches for failure to submit new 
and material evidence.

6.  In a final decision dated in June 1999, the RO granted 
service connection for headaches due to trauma and resultant 
Arnold Chiari malformation, effective March 27, 1997, by way 
of a corrective rating decision dated in April 2005 which 
found CUE with respect to the June 1999 rating decision's 
original assignment of April 29, 1997, as the effective date 
for this award. 

7.  The June 1999 rating decision which found March 27, 1997, 
as the effective date for the award of service connection for 
headaches due to trauma and resultant Arnold Chiari 
malformation, was reasonably supported by the evidence of 
record at that time and was consistent with the laws and 
regulations then in effect.


CONCLUSIONS OF LAW

1.  The criteria for assistance in acquiring specially 
adapted housing have not been met.  38 U.S.C.A. § 2101(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.809 (2009).

2.  The criteria for acquiring a special home adaptation 
grant have not been met.  38 U.S.C.A. § 2101(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.809a (2009).

3.  The criteria for automobile and adaptive equipment and/or 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2009).

4.  The effective date of March 27, 1997, for an award of 
service connection for headaches due to trauma and resultant 
Arnold Chiari malformation is proper, and the June 1999 
rating decision that assigned an effective date of March 27, 
1997, for this award was not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 3.105, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent decision in Shinseki v. Sanders, 129 
S.Ct. 1696 (2009), the United States Supreme Court held that 
the Federal Circuit's blanket presumption of prejudicial 
error in all cases imposed an unreasonable evidentiary burden 
upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

As to the claims of entitlement to special adaptive housing, 
a special home adaptation grant, and an automobile and 
adaptive equipment, the claims file shows that the Veteran 
filed his claims for these benefits in October 2003.  In 
response, VA provided him with a VCAA notice letter in 
January 2004, specifically addressing the aforementioned 
issues and, within the context of these claims, providing 
detailed notice of the types of physical impairments due to 
service that he would be required to objectively demonstrate 
in order to be awarded the benefits sought.  The letter also 
requested that he provide additional evidence and information 
to substantiate his claims and how to contact VA in this 
regard.  The Board finds that this letter provided him with 
adequate notice of the information and evidence he would need 
to furnish to support his claims.  Thereafter, his claims 
were adjudicated in the first instance in a March 2004 rating 
decision, which is now on appeal.
As to the issue of entitlement to an earlier effective date 
prior to March 27, 1997, for a grant of service connection 
for headaches due to trauma and resultant Arnold Chiari 
malformation on the basis of CUE, the Board notes that the 
Veteran was initially awarded VA compensation and a 10 
percent rating for this disability in a June 1999 rating 
decision, with an effective date for the service connection 
award of April 29, 1997.  The record indicates that the 
Veteran appealed the June 1999 decision with respect to the 
initial 10 percent rating.  During the course of this appeal, 
a February 2003 rating decision granted, inter alia, a 30 
percent initial rating, effective from April 29, 1997.  
Correspondence, VA reports of contact, and a subsequent April 
2005 statement of the case indicate that the Veteran withdrew 
his appeal of the initial rating assigned and expressed 
disagreement with the February 2003 rating decision's 
confirmation of April 29, 1997, as the effective date for the 
compensation award.  By rating decision of April 2005, VA 
determined that there was CUE with the June 1999 rating 
decision's assignment of April 29, 1997 ,as the effective 
date for the award of service connection for this disability 
and corrected the effective date to March 27, 1997.  A 
statement of the case addressing this issue was dispatched in 
April 2005 and, in May 2005, the Veteran filed a timely 
substantive appeal of the effective date for the service 
connection award.  
Although the record is somewhat contorted and convoluted, it 
is evident that the current issue on appeal is one of 
entitlement to an earlier effective date for an award of 
service connection for headaches due to trauma and resultant 
Arnold Chiari malformation based on an assertion of CUE with 
respect to the June 1999 rating decision.  The Veteran is 
essentially appealing the April 2005 rating decision's 
finding of CUE to the extent that it found the effective date 
of the service connection award should be revised to March 
27, 1997, contending that there was CUE with respect to the 
June 1999 rating decision that would have permitted an 
effective date even earlier than March 27, 1997.  (For the 
purpose of authorizing benefits, the rating or other 
adjudicative decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  See 38 C.F.R. § 3.105(e) (2009).) 
Therefore, with regard to the Veteran's claim for an earlier 
effective date on the basis of CUE in a June 1999 rating 
decision, the CAVC has noted that as CUE claims are not 
conventional appeals and are fundamentally different from any 
other kind of action in the VA adjudicative process, the 
duties contained in the VCAA are not applicable.  
Specifically, determinations as to the existence of CUE are 
based on the facts of record at the time of the decision 
challenged; thus, no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc); see also Pierce v. Principi, 240 F.3d 1348, 
1353 (Fed. Cir. 2001); VAOPGCPREC 12-2001 at paragraph 7 
(July 6, 2001) (VA does not have "a duty to develop" in a CUE 
case because "there is nothing further that could be 
developed").  Accordingly, analysis of the adequacy of VCAA 
notice with regard to the CUE claim on appeal is not 
necessary.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's current medical 
treatment records that are pertinent to the issues of 
entitlement to special adaptive housing, a special home 
adaptation grant, and an automobile and adaptive equipment 
have been obtained and are sufficient to allow the Board to 
make a factual determination as to whether or not his 
service-connected disabilities currently meet the criteria 
for the aforementioned benefits sought.  Additionally, 
notwithstanding that there is no duty on part of VA to 
develop the evidence for a CUE claim as it pertains to the 
effective date of March 27, 1997, for the grant of service 
connection for headaches due to trauma and resultant Arnold 
Chiari malformation, the Board nevertheless notes that the 
Veteran's voluminous claims file appears intact and complete 
with regard to documentation and records relating to the 
history of the Veteran's claim for VA compensation for 
headaches.  

In sum, the Board finds that the duty to assist and the duty 
to notify provisions of the VCAA have been fulfilled, and no 
further action is necessary under the mandates of the VCAA.

The evidence

The Board has thoroughly reviewed all of the evidence 
contained in the Veteran's extremely large claims file. 
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence, as well as all favorable evidence or lack thereof, 
and on what this evidence shows, or fails to show, on the 
claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record, and every item of evidence does not have the same 
probative value.  Rather, when all of the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Veteran's service-connected disabilities at present are 
headaches due to trauma with Arnold-Chiari malformation, 
currently rated as 50 percent disabling; varicose veins of 
the right leg, currently rated as 40 percent disabling; 
varicose veins of the left leg, currently rated as 40 percent 
disabling; bilateral pes planus with plantar fasciitis and 
right heel spur, currently rated as 30 percent disabling; 
bilateral gout of each great toe, currently rated as 20 
percent disabling; carpal tunnel syndrome (CTS) of the right 
wrist, currently rated as 30 percent disabling; CTS of the 
left wrist, currently rated as 20 percent disabling; 
syringomyelia with decreased range of motion and neck muscle 
spasm, currently rated as 20 percent disabling; residuals of 
left varicocele surgery with numbness and pain, currently 
rated as 10 percent disabling, and impotency/erectile 
dysfunction, currently rated as noncompensably disabling.  
The Veteran presently receives a combined 100 percent 
schedular rating for his service-connected disabilities and 
special monthly compensation, pursuant to 38 U.S.C.A. § 
1114(k) and 38 C.F.R. § 3.350(a), for loss of use of a 
creative organ.

Clinical evidence associated with the record includes VA 
treatment reports for the pertinent period from 2002 to 2008, 
which objectively demonstrate that at the present time the 
Veteran, although disabled, did not have loss of use of his 
lower extremities due to his service-connected disabilities.  
An October 2007 kinesiotherapy report reflects that he 
requested the prescription of an Airdyne stationary exercise 
bicycle because he experienced difficulty using his electric 
treadmill due to sharp rises in ankle and knee pain.  The 
treating kinesiotherapist approved the Veteran's request and 
noted in the report that the Veteran had been duly instructed 
in the proper usage and maintenance of the Airdyne exercise 
bicycle, which it is observed requires the usage and mobility 
of the lower extremities in order to ride.  The clinical 
evidence also does not objectively demonstrate that the 
Veteran has loss of use of his upper extremities or that he 
is blind in either eye.

At his April 2008 hearing before the undersigned, the Veteran 
testified, in pertinent part, that he experienced difficulty 
walking at home and maintaining his balance when standing in 
an upright position because of his service-connected 
bilateral pes planus.  He further reported that his legs were 
weak because of his varicose veins, which produced further 
impairment of his ability to walk and stand upright.  He 
requested that modifications be made to his home which 
included lowering his kitchen cabinets, widening the doorways 
and adding padding to the door jambs and on areas of the 
house where he frequently walked so as to avoid injuring his 
body if he fell against them whenever he lost his balance.  
His testimony also indicated that he was requesting a 
modification to his shower stall so that he could sit while 
bathing himself.  The Veteran also reported that because he 
could only walk for short distances, he would use a 
wheelchair that once belonged to his father to allow him to 
have individual mobility for greater distances.  He therefore 
requested that modifications be made to his vehicle to 
accommodate this wheelchair.  At the time of the hearing, the 
Veteran was observed by the undersigned using a cane for 
assistance when walking, and not a wheelchair or any other 
mobility device.

I. Factual background and analysis:  Entitlement to special 
adaptive housing and a special home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to:  (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2009).

In order for a Veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he or she must be entitled to compensation for 
permanent and total disability that (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.  
38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2009).

As shown above, the Veteran's service connected disabilities 
involve, in pertinent part, varicose veins of both lower 
extremities, bilateral pes planus with plantar fasciitis and 
a right heel spur, and bilateral gout of both great toes.  He 
also has bilateral carpal tunnel syndrome of both wrists.  
All are evaluated as at least disabling to a compensable 
degree due to impairment being caused to the Veteran.  
However, despite the presence of a compensable level of 
disability for both the upper and lower extremities, the 
presence of some disability does not in and of itself equate 
to a total disability such as to preclude locomotion or 
equate to the anatomical loss or loss of use of both hands.  

In that regard, the clinical evidence reflects that the 
Veteran does not presently suffer from loss of use of any of 
his upper or lower extremities as a result of these service-
connected disabilities.  The medical records clearly show 
that he is able to use and maintain an exercise bicycle and 
to ambulate for short distances using a cane.  That he is 
able to do so demonstrates that he does not have total loss 
of use of his upper or lower extremities.  Inasmuch as he 
reports using his father's old wheelchair for individual 
mobility, he elects to do so as a matter of convenience and 
not because he actually has loss of use of one or both lower 
extremities.  In that regard, it is further noted that, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, under 
which the Veteran's bilateral varicose vein conditions are 
evaluated at a 40 percent disability level each, these 
conditions are rated on the basis of edema, eczema, and 
ulceration, and not loss of use, and only at the 40 percent 
level.  The same is similarly true for the rating of the 
service-connected bilateral pes planus (38 C.F.R. § 4.71a, 
Diagnostic Code 5276 - pain and other factors at 30 percent 
level, but still able to ambulate) and gout of great toes (38 
C.F.R. § 4.71a, Diagnostic Code 5017) conditions.  

Furthermore, that he is able to use a cane and a wheelchair, 
whether the wheelchair is a hand-propelled or electrically-
driven one, implies that he has use of at least one upper 
extremity, thereby raising an adverse credibility 
determination regarding what is being reported.  In any case, 
there is no indication in the medical records that the 
Veteran has total loss of use of either upper extremity or 
hand, and the ratings for his service-connected conditions of 
the upper extremity or hand reflect the same.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8599-8515 (bilateral carpal tunnel 
syndrome).  As the Veteran does not have clinically 
demonstrated loss of use of either lower extremity and the 
medical records do not indicate that he is blind in either 
eye, the evidence shows that he does not meet the criteria 
for specially adapted housing or a special home adaptation 
grant based on his service connected disability.  Thus, the 
Board finds that entitlement to benefits under the provisions 
of 38 U.S.C.A. § 2101; 38 C.F.R. §§ 3.809, 3.809a cannot be 
granted.  

In reaching this conclusion, the Board notes that, in the 
event the Veteran's medical condition deteriorates in the 
future such that he does come to experience total loss of use 
of either his upper or lower extremities, he should submit 
new claims for entitlement to special adaptive housing and/or 
a special home adaptation grant.  

II. Factual background and analysis:  Entitlement to an 
automobile and adaptive equipment.

In order to be eligible to financial assistance in purchasing 
an automobile and/or adaptive equipment, the Veteran must be 
entitled to compensation for any of the following 
disabilities:  (i) The loss or permanent loss of use of one 
or both feet; (ii) the loss or permanent loss of use of one 
or both hands; (iii) the permanent impairment of vision of 
both eyes.  38 U.S.C.A. § 3902(a)(b); 38 C.F.R. § 3.808(b)(1) 
(2009).

Additionally, a veteran who is not eligible for assistance 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he or she is entitled to VA 
compensation for ankylosis of one or both knees, or of one or 
both hips.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(1)(iv).

As previously discussed with respect to the merits of his 
claim for special adaptive housing and a special home 
adaptation grant, the Veteran's service connected 
disabilities do not result in the loss or permanent loss of 
use of one or both feet, the loss or permanent loss of use of 
one or both hands; or the permanent impairment of vision of 
both eyes.  Furthermore, the Veteran is not service connected 
for any disability affecting his knees or hips, much less 
that he currently suffers from ankylosis of these joints.  
Thus, the evidence of record shows that the Veteran does not 
meet the legal criteria for automobile and adaptive equipment 
or adaptive equipment only.  The Board finds, therefore, that 
entitlement to benefits under the provisions of 38 U.S.C.A. § 
3902 and 38 C.F.R. § 3.808 cannot be granted.

III. Factual background and analysis:  Entitlement to an 
earlier effective date prior to March 27, 1997, for the grant 
of service connection for headaches due to trauma and 
resultant Arnold Chiari malformation, including on the basis 
of CUE with regard to a June 1999 rating decision that 
assigned an effective date of March 27, 1997, for the award 
of service connection for this disability.

Under the applicable criteria, the effective date of an award 
of disability compensation based on an original claim for 
direct service connection or a claim reopened after final 
disallowance shall be the date following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it shall be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400. The effective date of an award of disability 
compensation based on a reopened claim under the provisions 
of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) (2009), 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(r) 
(2009).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

The Veteran's claims file shows, in pertinent part, that 
following his discharge from active duty in December 1992, he 
immediately filed a claim in January 1993 for service 
connection for chronic headaches.  After considering his 
service treatment records, the claim was denied by way of a 
September 2, 1993, rating decision.  The Veteran was provided 
with notice of this decision and his appellate rights that 
same month; no timely appeal was filed thereafter and the 
decision became final.

On September 22, 1994, after the appellate period for the 
September 1993 rating decision had lapsed, the Veteran 
submitted an application to reopen his claim for VA 
compensation for chronic headaches.  After consideration of 
evidence submitted in support of the claim, the application 
was denied in a March 1995 rating decision for failure to 
submit new and material evidence.  Notice of this denial and 
the Veteran's appellate rights was provided to him via 
correspondence dated that same month.  Thereafter, no timely 
appeal of this determination was filed and the rating 
decision became final.

Since that time up until March 27, 1997, a review of 
documents associated with the claims file does not show any 
correspondence that may be construed as an application from 
the Veteran to reopen his claim for VA compensation for 
chronic headaches.

On March 27, 1997, VA received correspondence from the 
Veteran that included a statement explicitly requesting to 
reopen his claim for service connection for chronic 
headaches.  The correspondence is itself signed and dated 
March 27, 1997, by the Veteran, and contains several date 
stamps indicating receipt by several administrative organs 
within VA, the earliest being on March 27, 1997, and the 
latest being April 29, 1997.  As previously discussed, the 
claim was thereafter reopened and the Veteran was awarded 
service connection for headaches due to trauma and resultant 
Arnold Chiari malformation by way of a June 1999 rating 
decision.  Although the June 1999 rating decision assigned an 
effective date of April 29, 1997, for this award, in an April 
2005 rating decision VA made a finding of CUE with respect to 
the June 1999 rating decision's assignment of April 29, 1997, 
as the effective date for the award of service connection for 
this disability and corrected the effective date to March 27, 
1997, the date of the claim to reopen.  

The Board finds that there is no basis to assign an effective 
date prior to March 27, 1997, for headaches due to trauma and 
resultant Arnold Chiari malformation.  The Veteran's initial 
claim for VA compensation for this disability was denied in a 
final unappealed rating decision in September 1993, and the 
Veteran thereafter did not successfully reopen his claim 
through submission of new and material evidence until March 
27, 1997.  Therefore, the effective date of the award of 
service connection cannot be any earlier than date on which 
his reopened claim was received.  See 38 C.F.R. § 3.400.
To the extent that the Veteran appeals the April 2005 rating 
decision's finding of CUE in determining that the effective 
date of the service connection award should be revised to 
March 27, 1997, contending that there was CUE with respect to 
the erstwhile final June 1999 rating decision that would have 
permitted an effective date even earlier than March 27, 1997, 
it is observed that rating actions are final and binding 
based on the evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a) (2009).  A claimant has one 
year from notification of an RO decision to initiate an 
appeal by filing a notice of disagreement with the decision, 
and the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 
and 20.302(a) (2009).

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated that CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.

If a claimant-appellant wishes to reasonably raise CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why the result would have been manifestly different but 
for the alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.  See also Grover v. West, 12 Vet. App. 
109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  See also 
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the Court has held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

In written statements in support of his claim, and in his 
hearing testimony before the Board in April 2008, the Veteran 
states that he had always known since the time of his 
separation from service in December 1992 that he had a 
chronic disability manifested by recurring headaches, and 
that his initial claims for VA compensation for this 
disability filed immediately after leaving service constitute 
proof of this knowledge.  He states that although he was 
ultimately awarded service connection for this disability, 
which is now diagnostically rated as headaches due to trauma 
and resultant Arnold Chiari malformation, the effective date 
of this compensation award should extend back to at least 
1993, and that there was error in the June 1999 rating 
decision for not assigning an effective date earlier than 
March 27, 1997.  He also broadly contends that there was 
error on the part of VA and its physicians and rating 
officers for not definitively diagnosing his headache 
disability and recognizing its nexus to his period of active 
duty at the time of his initial claim for VA compensation, 
and that but for this error he would have been granted 
service connection for his headache disability much earlier 
in his claim, with a correspondingly effective date assigned 
earlier than the March 27, 1997, date presently assigned.  

The Veteran's arguments, which are entirely sincere and 
logically well-stated, simply do not rise to the high level 
of establishing CUE with respect to the corrected June 1999 
rating decision's assignment of March 27, 1997, as the 
effective date for the award of service connection for 
headaches due to trauma and resultant Arnold Chiari 
malformation.  As previously discussed above, there was no 
obvious factual or procedural error in the determination 
contained in the June 1999 rating decision that the Veteran 
did not file a successful application to reopen his claim for 
service connection for chronic headaches any earlier than 
March 27, 1997.  The prior rating determinations of the RO 
with respect to finding no nexus between the Veteran's 
claimed headache disability and his period of military 
service are final, and the Veteran's mere assertion that it 
was error for the June 1999 rating decision not to assign an 
effective date extending back to at least 1993 for his award 
of service connection for his head disability does not, in 
itself, establish CUE with respect to this rating decision.  
Once finality attached to the prior rating decisions that 
denied service connection, and in the absence of an assertion 
of CUE contained in them, it is not legally possible to 
assign an earlier effective date as the effective date for a 
claim to reopen can be no earlier than the date of filing of 
the claim to reopen.  

Finally, as to the general contention that service connection 
would have been established for the headache condition at an 
earlier point in time if VA physicians had diagnosed the 
condition when the Veteran's earlier claims were filed, this 
argument is rejected because any duty to assist violation 
that occurred, if any, results in an incomplete record, and 
not an incorrect one, and as such cannot provide the legal 
basis for a finding of CUE in a prior final decision.  

Thus, in view of the above, the corrected June 1999 rating 
decision that granted  service connection for headaches due 
to trauma and resultant Arnold Chiari malformation, effective 
from March 27, 1997, is not clearly and unmistakably 
erroneous.  The Board finds that the June 1999 rating 
decision was reasonably supported by the evidence of record 
and correctly applied the laws and regulations then in effect 
such that the decision made was not clearly and unmistakably 
erroneous and revision or reversal is not warranted.  
Therefore, the Veteran's CUE claim is denied.


ORDER

The claim of entitlement to special adaptive housing is 
denied.

The claim of entitlement to a special home adaptation grant 
is denied.

The claim of entitlement to an automobile and adaptive 
equipment is denied.

The claim of entitlement to an earlier effective date prior 
to March 27, 1997, for the grant of service connection for 
headaches due to trauma and resultant Arnold Chiari 
malformation, and the claim of CUE with regard to the 
corrected June 1999 rating decision that assigned an 
effective date of March 27, 1997, for this award, are denied.


REMAND

At his April 2008 hearing before the Board, the Veteran 
reported that in the previous month (March 2008) he had 
received treatment for his service-connected syringomyelia at 
a VA medical facility in Waco, Texas.  He also reported 
receiving treatment for his syringomyelia at VA medical 
facilities in Las Vegas, Nevada, as well as in Utah and 
California.  A review of his claims file indicates that the 
records of his March 2008 VA treatment for syringomyelia are 
not associated with the evidence.  Accordingly, since VA's 
duty to assist requires VA to obtain and associate with the 
record all relevant records, the Board finds that a remand is 
required to obtain the March 2008 records and any additional 
records in VA's possession not associated with the record 
that are relevant to the Veteran's treatment for 
syringomyelia with decreased range of motion and muscle spasm 
of the neck.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also 
see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
adjudicators are deemed to have constructive notice of VA 
medical records).

The Board notes that the Veteran underwent a VA examination 
to assess the severity of the neurological component of his 
syringomyelia in March 2007, but that no actual orthopedic 
assessment of the current state of his cervical spine 
disability due to pain, limitation of motion, and muscle 
spasm associated with syringomyelia was conducted at the 
time.  Because the most recent VA spine examination of record 
is dated in January 2004 and is now over 6 years old, and 
given the Veteran's report of a change in his condition since 
that time, a new orthopedic examination to obtain more 
current findings is warranted.  See Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  (When a claimant asserts that his 
disability is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
his current condition, VA's duty to assist includes providing 
a new medical examination.)

Because the records and examination sought on remand are 
pertinent to the claim on appeal for an increased evaluation 
for syringomyelia with decreased range of motion and muscle 
spasm of the neck, they may also have an impact on the 
outcome of the concurrent appeal for an earlier effective 
date for the grant of an increased rating of 20 percent prior 
to January 24, 2001, for this same disability.  Therefore, 
because these claims are inextricably intertwined with one 
another for development purposes, the earlier effective date 
issue with respect to the rating assigned for syringomyelia 
is also being remanded pending development of the record and 
will be thereafter readjudicated by the Agency of Original 
Jurisdiction (AOJ) with the claim for an increased rating for 
syringomyelia.

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.  Obtain and associate with the file all 
records  pertaining to VA treatment 
received by the Veteran for syringomyelia 
with decreased range of motion and muscle 
spasm of the neck that have not been 
associated with the evidence.  These 
records should include, but are not 
limited to, those pertaining to his 
reported treatment at a VA medical 
facility in Waco, Texas, in March 2008, 
and any other outstanding records of 
treatment at VA facilities in Las Vegas, 
Nevada, Utah, and California.

2.  Thereafter, the Veteran should be 
scheduled for orthopedic and neurologic VA 
medical examinations to determine the 
current nature and severity of his 
service-connected cervical spine condition 
(decreased range of motion and muscle 
spasm of the neck associated with 
syringomyelia).  The examiner should 
review the Veteran's pertinent medical 
history in his claims folder.  All 
appropriate testing should be performed 
and all pertinent findings reported. 

As part of the examination report, the 
examiner should state whether the 
Veteran's functional impairment of his 
cervical spine is limited and, if he 
experiences functional limitation, to what 
degree that limitation impacts his 
functionality and employability.   The 
examiner should also consider any 
functional loss due to pain, pain on use, 
incoordination, weakness, or excess 
fatigability.  These determinations 
should, if feasible, be portrayed in terms 
of the degree of additional range-of-
motion loss due to pain on use beyond that 
clinically demonstrated.  All opinions 
expressed must be supported by complete 
rationale.  

3.  Thereafter, the RO should readjudicate 
the claims of entitlement to an increased 
evaluation for syringomyelia with 
decreased range of motion and muscle spasm 
of the neck, and an earlier effective date 
prior to January 24, 2001, for the grant 
of a 20 percent evaluation for 
syringomyelia with decreased range of 
motion and muscle spasm of the neck.  If 
the maximum benefit sought on appeal for 
either claim is not granted, the appellant 
and his representative must be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response, and the appeal should then be 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These remanded claims must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


